UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):April 1, 2008 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdictionof Incorporation) 1-11530 38-2033632 (CommissionFile Number) (I.R.S. EmployerIdentification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code:(248) 258-6800 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48303-0200 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 1, 2008, Taubman Centers, Inc. issued a press release announcing a $250 million refinancing of Fair Oaks mall in Fairfax, Virginia. A copy of the press release is attached as Exhibit 99 to this report and is hereby incorporated by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Description 99 Press Release, dated April 1, 2008, entitled “Taubman Completes Fair Oaks Refinancing.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 2, 2008 TAUBMAN CENTERS, INC. By: /s/ Lisa A. Payne Lisa A. Payne Vice Chairman and Chief Financial Officer EXHIBIT INDEX Exhibit Description 99 Press Release, dated April 1, 2008, entitled “Taubman Completes Fair Oaks Refinancing.”
